Case: 19-31035       Document: 00515563189            Page: 1      Date Filed: 09/14/2020




              United States Court of Appeals
                   for the Fifth Circuit                                     United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                                                           September 14, 2020
                                     No. 19-31035
                                   Summary Calendar                            Lyle W. Cayce
                                                                                    Clerk

   United States of America,

                                                                   Plaintiff—Appellee,

                                           versus

   Earl M. Scott,

                                                               Defendant—Appellant.


                    Appeal from the United States District Court
                       for the Western District of Louisiana
                            USDC No. 3:06-CR-30043-5


   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*
           At a revocation hearing, the district court determined that Earl Scott
   had committed five Grade C violations of supervised release (“SR”), so it
   sentenced him to a 28-month term of imprisonment. Later that day, upon
   realizing that Scott had not been given the opportunity for allocution, the
   court conducted another proceeding, allowed Scott to allocute, and gave

          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 19-31035      Document: 00515563189          Page: 2   Date Filed: 09/14/2020




                                    No. 19-31035


   Scott’s counsel and the government’s attorney an opportunity to speak. The
   court did not change the sentence.
          Scott maintains that the district court erred by failing to permit him
   the opportunity for allocution. As he concedes, because he did not object in
   the district court, our review is for plain error. See United States v. Reyna,
   358 F.3d 344, 350 (5th Cir. 2004) (en banc). To demonstrate plain error,
   Scott must show, inter alia, a forfeited error that is clear or obvious. See
   Puckett v. United States, 556 U.S. 129, 135 (2009).
           “Under the law of this Circuit, the right to allocution applies at sen-
   tencing following revocation of [SR].” Reyna, 358 F.3d at 347. Here, how-
   ever, because Scott was allowed to allocute during the second proceeding,
   there was no clear or obvious error. See United States v. Delgado, 256 F.3d
264, 279 (5th Cir. 2001). Further, to the extent that Scott asserts that the
   district court erred by not giving his counsel and the government’s attorney
   the opportunity to speak regarding his sentence, assuming arguendo that
   there was error, it was corrected at the second proceeding. See id.
           Challenging the second proceeding, Scott asserts that the court was
   required to vacate the sentence it had imposed before it conducted another
   proceeding; however, he has not cited to authority that establishes such a
   requirement. Scott did not object at either proceeding, and we will not ordi-
   narily find plain error in the absence of controlling precedent or where the
   appellant’s theory would require the extension of existing precedent. See
   United States v. Evans, 587 F.3d 667, 671 (5th Cir. 2009).
          Scott’s contention that the second proceeding was a “meaningless
   formality,” United States v. Sparrow, 673 F.2d 862, 865 (5th Cir. 1982) (inter-
   nal quotation marks and citation omitted), also fails. Contrary to Scott’s
   assertion, it is apparent from the record that he completed his allocution
   without interference from the district court, which explained its sentencing
   decision in terms that were responsive to the points made by Scott during his
   allocution. Further, as the court made no “caustic response,” the instant




                                         2
Case: 19-31035      Document: 00515563189           Page: 3    Date Filed: 09/14/2020




                                     No. 19-31035


   matter is easily distinguished from Sparrow. Id.
           As for the decision to impose a 28-month revocation sentence, Scott
   raises several procedural challenges. Once again, we review for plain error
   because Scott did not object in the district court. See United States v. White-
   law, 580 F.3d 256, 259 (5th Cir. 2009).
          Viewing the district court’s statements in context, the record is, at
   best, equivocal as to whether the court believed that the applicable policy
   statements required the revocation of SR or whether the court believed that
   the sentencing range of 8 to 14 months of imprisonment recommended by
   U.S.S.G. § 7B1.4(a), p.s., did not account for situations, such as Scott’s, in
   which a defendant has committed multiple SR violations of the same grade.
   An equivocal record cannot amount to clear or obvious error, so Scott cannot
   prevail under the plain-error standard. See id. at 259−60.
           Scott’s contention that the district court failed to provide a sufficient
   basis for imposing a sentence above the range of 8 to 14 months also fails
   under the plain-error standard. Although the district court mostly referred
   to the 28-month sentence as an upward “departure,” where a sentence is
   “reasonable under the totality of the relevant statutory factors,” the specific
   characterization as a departure or variance is irrelevant. United States
   v. Brantley, 537 F.3d 347, 349 (5th Cir. 2008). Therefore, Scott cannot show
   that his substantial rights were affected as a result of the failure to charac-
   terize the sentence properly. See id.
          Scott avers that the district court erred because it did not consider the
   factors of 18 U.S.C. § 3553(a) in determining his sentence. Although it is true
   that the court made no explicit reference to § 3553(a) or to its sentencing
   considerations, that alone does not establish clear or obvious error because
   “[i]mplicit consideration of the § 3553 factors is sufficient.” United States v.
   Teran, 98 F.3d 831, 836 (5th Cir. 1996). The district court did not err by
   taking into account Scott’s numerous SR violations, see United States v.
   Headrick, 963 F.2d 777, 782 (5th Cir. 1992), and our review of the record




                                          3
Case: 19-31035      Document: 00515563189          Page: 4   Date Filed: 09/14/2020




                                    No. 19-31035


   satisfies us that the court implicitly considered the § 3553(a) factors; thus,
   Scott has not shown clear or obvious procedural error. See Whitelaw,
580 F.3d at 263−64; Teran, 98 F.3d at 836. Further, Scott fails to meet the
   plain-error standard for the additional reason that he has not shown that his
   substantial rights were affected, as nothing in the record suggests that an
   explicit statement of consideration of the § 3553(a) factors would have re-
   sulted in a lesser sentence. See Whitelaw, 580 F.3d at 264−65.
           Finally, we turn to Scott’s challenge to the substantive reasonableness
   of his sentence. Despite the lack of an objection, we treat this issue as pre-
   served. See Holguin-Hernandez v. United States, 140 S. Ct. 762, 766−67
   (2020). The substantive reasonableness of a revocation sentence is reviewed
   for abuse of discretion in light of the totality of the circumstances, with the
   additional requirement that any error be plainly unreasonable. See United
   States v. Warren, 720 F.3d 321, 332 & n.2 (5th Cir. 2013).
           Scott has not shown that his sentence is substantively unreasonable.
   His contention that a 28-month sentence is inappropriate given his Grade C
   SR violations amounts to nothing more than a mere disagreement with the
   district court’s weighing of the sentencing considerations, which is insuffici-
   ent to warrant reversal under our deferential standard of review. See id.
   at 332. Although the sentence exceeds the policy-statement range, it is
   within the statutory maximum. “We have routinely affirmed revocation sen-
   tences exceeding the advisory range, even where the sentence equals the
   statutory maximum.” Id. (internal quotation marks and citation omitted).
          AFFIRMED.




                                         4